EXHIBIT 10.1
FIRST AMENDMENT AND WAIVER
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FIRST AMENDMENT AND WAIVER, dated as of May 18, 2011 (“First Amendment”),
to the SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 25, 2010,
as amended and restated as of December 28, 2010 and as further amended and
restated as of March 17, 2011 (as further amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), among BIOSCRIP, INC., a Delaware
corporation (the “Borrower”), the Subsidiary Guarantors (as defined therein)
party thereto, the lenders from time to time party thereto (the “Lenders”),
HEALTHCARE FINANCE GROUP, LLC, as administrative agent for the Lenders, as
collateral agent for the Secured Parties (as defined therein) (in such
capacities, the “Agent”) and as collateral manager, the Issuing Lender (as
defined therein) and certain other parties thereto.  Unless otherwise defined
herein, terms in the Credit Agreement are used herein as therein defined.
 
The Borrower has requested that the Lenders and the Agent (i) amend certain of
the reporting requirements of the Borrower set forth in the Credit Agreement and
(ii) waive certain prior non-compliance relating to such reporting requirements,
and the Lenders and the Agent have agreed to such amendments and waivers, on the
terms and subject to the conditions set forth herein.
 
Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, and
subject to the fulfillment of the conditions set forth below, the parties hereto
agree as follows:
 
SECTION 1.            AMENDMENTS TO CREDIT AGREEMENT.
 
1.1.            Effective as of the Effective Date (as defined below), Section
5.01(c) of the Credit Agreement is amended by adding the following parenthetical
immediately following the phrase “Within 30 days after the end of each month” in
the first line thereof : “(other than the end of a month that is also a fiscal
quarter end or fiscal year end of the Borrower)”.
 
SECTION 2.            WAIVER.
 
2.1.            Effective as of the Effective Date, the Borrower’s failure to
timely deliver (a) the monthly financial statements for the months ended
December 31, 2010 and March 31, 2011 under Section 5.01(c) of the Credit
Agreement (as in effect as of such times) and (b) the Compliance Certificates
required to be delivered with respect to such financial statements under Section
5.01(d)(i) of the Credit Agreement, and any Defaults and Events of Default
solely related to such failures, are hereby waived.
 
SECTION 3. CONDITIONS PRECEDENT
 
3.1. Effective Date of this First Amendment.  This First Amendment shall become
effective as of the date (the “Effective Date”) and at such time when the Agent
shall have received fully executed counterparts of this First Amendment from the
Borrower, the Subsidiary Guarantors and the Required Lenders.
 

 
1
 
 

 
SECTION 4.            MISCELLANEOUS
 
4.1. The Borrower and each Subsidiary Guarantor hereby certifies, represents and
warrants that, after giving effect to this First Amendment, (i) each of the
representations and warranties made by the Borrower and the Subsidiary
Guarantors in the Credit Agreement or in any other Loan Document are true and
correct in all material respects (or true and correct in all respects in the
case of representations and warranties qualified by materiality or Material
Adverse Effect) on and as of the date hereof with the same effect as though made
on and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct in all material respects (or
true and correct in all respects in the case of representations and warranties
qualified by materiality or Material Adverse Effect) on and as of such earlier
date), (ii) no Default or Event of Default has occurred or is continuing, (iii)
each of the Borrower and the Subsidiary Guarantors has requisite power and
authority to execute and deliver this First Amendment, (iv) this First Amendment
has been duly executed and delivered by each of the Borrower and the Subsidiary
Guarantors and constitutes,  a legal, valid and binding obligation of the
Borrower and the Subsidiary Guarantors, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and (v) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect.
 
4.2. The terms “Agreement”, “hereof”, “herein” and similar terms as used in the
Credit Agreement and each reference in the other Loan Documents to “the Credit
Agreement” “thereunder,” “thereof” or words of like import referring to the
Credit Agreement shall mean and refer to, from and after the effectiveness of
this First Amendment, the Credit Agreement as amended by this First Amendment,
and as it may in the future be amended, restated, modified or supplemented from
time to time in accordance with its terms.
 
4.3.            Except as specifically agreed herein, nothing herein shall be
deemed to be an amendment or waiver of any covenant or agreement contained in
the Credit Agreement or any other Loan Document and each of the parties hereto
agrees that all of the covenants and agreements and other provisions contained
in the Credit Agreement and the other Loan Documents, as amended, waived or
otherwise modified hereof, are hereby ratified and confirmed in all respects and
shall remain in full force and effect in accordance with their terms from and
after the date of this First Amendment.
 
4.4.            Each Subsidiary Guarantor hereby ratifies its guarantee of the
Guaranteed Obligations pursuant to the Guarantees and each of the Borrower and
each Subsidiary Guarantor hereby ratifies its grant of a security interest in
the Collateral in favor of the Agent made under the Loan Documents.
 
4.5.            This First Amendment shall constitute a Loan Document under the
Credit Agreement.
 

 
2
 
 

4.6. THIS FIRST AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
4.7.            The captions used herein are for convenience of reference only,
are not part of this First Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this First Amendment.
 
4.8.            Any provision of this First Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
4.9. This First Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this First
Amendment by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this First Amendment.
 
4.10.            The Loan Parties agree, jointly and severally, to pay, promptly
upon demand all reasonable costs and expenses incurred by the Agent, including
the reasonable fees, charges and disbursements of Advisors for the Agent, in
connection with the preparation, negotiation, execution and delivery of this
First Amendment.
 

 
3
 
 

IN WITNESS WHEREOF, the Loan Parties have caused this First Amendment to be duly
executed by their respective Responsible Officers and the other parties hereby
by their authorized signatories as of the day and year first above written.


 
BIOSCRIP, INC., as Borrower




 
   
By:  /s/ Barry A. Posner

 
Name:  Barry A. Posner

 
Title:  Executive Vice President, Secretary and General Counsel



EACH SUBSIDIARY GUARANTOR SET
FORTH ON ANNEX A




 
   
By:  /s/ Barry A. Posner

 
Name:  Barry A. Posner

 
Title:  Executive Vice President, Secretary and General Counsel


 
4
 
 



 
HEALTHCARE FINANCE GROUP, LLC,
as Sole Lead Arranger, Administrative Agent, Collateral Agent and Collateral
Manager




 
   
By:  /s/ David F. Hyams

 
Name:  David F. Hyams

 
Title:  Chief Credit Officer


 
5
 
 



 
 
HFG HEALTHCO-4 LLC,

 
as a Lender and as  Swingline Lender



 
By: Master Healthco, LLC, its member





 
   
By:  /s/ David F. Hyams

 
Name:  David F. Hyams

 
Title:  Chief Credit Officer





 

 
6
 
 

WELLS FARGO CAPITAL FINANCE, LLC,
as a Lender, Documentation Agent and as Issuing Bank


 
 
   
By:  /s/ Dennis King

 
Name:  Dennis King

 
Title:  Vice President


 
7
 
 

SIEMENS FINANCIAL SERVICES, INC.,
as a Lender
 


 
 
   
By: /s/ Anthony Casciano

 
Name: Anthony Casciano

 
Title: Senior Vice President



 
   
By:  /s/ David Kantes

 
Name:  David Kantes

 
Title:  Senior Vice President and Chief Risk Officer


 
8
 
 

GE CAPITAL FINANCIAL INC., as a Lender
 


 
 
   
By:  /s/ Jeffrey Thomas

 
Name:  Jeffrey Thomas

 
Title:  Duly Authorized Signatory




 
9
 
 



 
Annex A


Subsidiary Guarantors


BioScrip Infusion Services, Inc.
Chronimed, LLC
BioScrip Pharmacy, Inc.
Bradhurst Specialty Pharmacy, Inc.
BioScrip Pharmacy (NY), Inc.
BioScrip PBM Services, LLC
Natural Living, Inc.
BioScrip Infusion Services, LLC
BioScrip Nursing Services, LLC
BioScrip Infusion Management, LLC
BioScrip Pharmacy Services, Inc.
CHS Holdings, Inc.
Critical Homecare Solutions, Inc.
Applied Health Care, LLC
Cedar Creek Home Health Care Agency, Inc.
Deaconess Enterprises, LLC
Deaconess HomeCare, LLC
East Goshen Pharmacy, Inc.
Elk Valley Health Services, Inc.
Elk Valley Home Health Care Agency, Inc.
Elk Valley Professional Affiliates, Inc.
Gericare, Inc.
Infusion Partners, LLC
Infusion Partners of Brunswick, LLC
Infusion Partners of Melbourne, LLC
Infusion Solutions, Inc.
Knoxville Home Therapies, LLC
National Health Infusion, Inc.
New England Home Therapies, Inc.
Option Health, Ltd.
Professional Home Care Services, Inc.
Regional Ambulatory Diagnostics, Inc.
Scott-Wilson, Inc.
South Mississippi Home Health, Inc.
South Mississippi Home Health, Inc. – Region I
South Mississippi Home Health, Inc. – Region II
South Mississippi Home Health, Inc. – Region III
Specialty Pharma, Inc.
Wilcox Medical, Inc.



 
10

--------------------------------------------------------------------------------

 
